Citation Nr: 0838833	
Decision Date: 11/10/08    Archive Date: 11/20/08

DOCKET NO.  04-20 323	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma


THE ISSUES

1.  Entitlement to service connection for degenerative joint 
disease of the lumbar spine.

2.  Entitlement to service connection for a bilateral hip 
disorder, to include as secondary to degenerative joint 
disease of the lumbar spine.

3.  Entitlement to service connection for a bilateral leg 
disorder, to include as secondary to degenerative joint 
disease of the lumbar spine. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Veteran and C.M.


ATTORNEY FOR THE BOARD

Tanya A. Smith, Counsel


INTRODUCTION

The veteran had active service from March 1961 to March 1965.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from May 2003 and July 2003 decisions of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Muskogee, Oklahoma, which, in pertinent part, declined to 
reopen the previously disallowed claim for service connection 
of degenerative joint disease of the lumbar spine as well as 
denied service connection for bilateral hip and leg 
disorders.  

In October 2005, the veteran testified at a Travel Board 
hearing before the undersigned Veterans Law Judge.  A 
transcript of this hearing is associated with the claims 
folder.  In an April 2006 decision, the Board reopened the 
low back claim and remanded this issue along with the hip and 
leg claims for further evidentiary development.  The 
requested development has been completed.  The case has now 
been returned to the Board for further appellate action.

The issue of entitlement to service connection for a 
bilateral hip disorder, to include as secondary to 
degenerative joint disease of the lumbar spine is addressed 
in the REMAND portion of the decision below and is REMANDED 
to the RO via the Appeals Management Center (AMC), in 
Washington, D.C.





FINDINGS OF FACT

1.  There is competent evidence of record that shows that the 
veteran's currently diagnosed degenerative joint disease of 
the lumbar spine is etiologically related to low back 
injuries documented during his military service. 

2.  The veteran is not currently diagnosed with a bilateral 
leg disorder.  


CONCLUSIONS OF LAW

1.  The criteria for establishing service connection for 
degenerative joint disease of the lumbar spine have been met.  
38 U.S.C.A. §§ 1110, 1131, 5107(b) (West 2002 & Supp. 2008); 
38 C.F.R. §§ 3.102, 3.303 (2008).

2.  A bilateral leg disorder was not incurred in or 
aggravated by active service, and it is not proximately due 
to, the result of, or aggravated by service-connected 
degenerative joint disease of the lumbar spine.  38 U.S.C.A. 
§§ 1110, 1131 (West 2002 & Supp. 2008); 38 C.F.R. §§ 3.303, 
3.310(a) (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 
(West 2002 & Supp. 2008)) redefined VA's duty to assist a 
claimant in the development of a claim.  VA regulations for 
the implementation of the VCAA were codified as amended at 38 
C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2008).

The notice requirements of the VCAA require VA to notify the 
claimant of what information or evidence is necessary to 
substantiate the claim; what subset of the necessary 
information or evidence, if any, the claimant is to provide; 
and what subset of the necessary information or evidence, if 
any, the VA will attempt to obtain.  Sanders v. Nicholson, 
487 F.3d 881 (Fed. Cir. 2007).  The requirements apply to all 
five elements of a service connection claim:  veteran status, 
existence of a disability, a connection between the veteran's 
service and the disability, degree of disability, and 
effective date of the disability.  Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006).  Such notice must be 
provided to a claimant before the initial unfavorable 
decision on a claim for VA benefits by the agency of original 
jurisdiction (in this case, the RO).  Id.; see also Pelegrini 
v. Principi, 18 Vet. App. 112 (2004).  However, insufficiency 
in the timing or content of VCAA notice is harmless if the 
errors are not prejudicial to the claimant.  Conway v. 
Principi, 353 F.3d 1369, 1374 (Fed. Cir. 2004) (VCAA notice 
errors are reviewed under a prejudicial error rule); see also 
Sanders, supra.

In light of the favorable determination with regard to the 
issue of entitlement to service connection for degenerative 
joint disease of the lumbar spine, the Board finds that no 
discussion of VCAA compliance is necessary with respect to 
this issue.  As for the bilateral leg claim, in letters dated 
in June 2003, May 2006, January 2007, and February 2007, the 
RO and the AMC provided notice to the veteran regarding what 
information and evidence is needed to substantiate a claim 
for direct service connection, as well as what information 
and evidence must be submitted by the veteran and the types 
of evidence that will be obtained by VA.  The May 2006 letter 
advised the veteran how disability evaluations and effective 
dates are assigned, and the type evidence which impacts those 
determinations.  While the veteran was not advised of what 
information and evidence is necessary to substantiate a claim 
for service connection on a secondary basis, the medical 
evidence of record shows that the veteran does not have a 
bilateral leg disorder.  A threshold requirement for a grant 
of service connection is evidence of a current disability.  
Thus, the presumption of prejudice is rebutted.  Sanders, 487 
F.3d at 891; Mayfield v. Nicholson, 19 Vet. App. 103, 121 
(2005), rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 
2006).  The claim was last readjudicated in May 2008.

The record also reflects that VA has made reasonable efforts 
to obtain relevant records adequately identified by the 
veteran.  Specifically, the information and evidence that 
have been associated with the claims file includes the 
veteran's service treatment records, post-service treatment 
records, VA examination reports, hearing testimony, and lay 
statements.  

As discussed above, the veteran was notified and aware of the 
evidence needed to substantiate his claim, the avenues 
through which he might obtain such evidence, and the 
allocation of responsibilities between himself and VA in 
obtaining such evidence.  The veteran was an active 
participant in the claims process, submitting medical release 
forms and evidence.  Thus, he has been provided with a 
meaningful opportunity to participate in the claims process 
and has done so.  Any error in the sequence of events or 
content of the notice is not shown to have any effect on the 
case or to cause injury to the veteran.  Therefore, any such 
error is harmless and does not prohibit consideration of this 
matter on the merits.  See Dingess/Hartman v. Nicholson, 19 
Vet. App. 473 (2006); see also ATD Corp. v. Lydall, Inc., 159 
F.3d 534, 549 (Fed. Cir. 1998).


Analysis

The Board has reviewed all the evidence in the veteran's 
claims file.  Although the Board has an obligation to provide 
adequate reasons and bases supporting this decision, there is 
no requirement that the evidence submitted by the veteran or 
obtained on his behalf be discussed in detail.  Rather, the 
Board's analysis below will focus specifically on what 
evidence is needed to substantiate the claims and what the 
evidence in the claims file shows, or fails to show, with 
respect to the claims.  See Gonzales v. West, 218 F.3d 1378, 
1380-81 (Fed. Cir. 2000) and Timberlake v. Gober, 14 Vet. 
App. 122, 128-30 (2000).

Service connection may be established for a disability 
resulting from disease or injury incurred in or aggravated by 
service.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. § 
3.303 (2008).  Evidence of continuity of symptomatology from 
the time of service until the present is required where the 
chronicity of a condition manifested during service either 
has not been established or might reasonably be questioned.  
38 C.F.R. § 3.303(b) (2008).  Regulations also provide that 
service connection may be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disability was 
incurred in service.  38 C.F.R. § 3.303(d) (2008).

In order to prevail on the issue of service connection there 
must be medical evidence of a current disability; medical 
evidence, or in certain circumstances, lay evidence of in-
service occurrence or aggravation of a disease or injury; and 
medical evidence of a nexus between an in-service injury or 
disease and the current disability.  See Hickson v. West, 12 
Vet. App. 247, 253 (1999); see also Pond v. West, 12 Vet App. 
341, 346 (1999).

Moreover, where a veteran served continuously for ninety (90) 
days or more during a period of war, or during peacetime 
service after December 31, 1946, and arthritis becomes 
manifest to a degree of 10 percent within one year from date 
of termination of such service, such disease shall be 
presumed to have been incurred in service, even though there 
is no evidence of such disease during the period of service.  
This presumption is rebuttable by affirmative evidence to the 
contrary.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137 (West 2002); 
38 C.F.R. §§ 3.307, 3.309 (2008).

1.	Evidence

According to several statements of record and testimony 
presented at the October 2005 hearing, the veteran contends 
that during service his primary duty was operating a 
bulldozer/scraper which entailed movement of the machinery 
that created a "whiplash effect," traumatizing his entire 
body, particularly his back.  He was also required to perform 
heavy lifting.  He was provided aspirin for the pain from the 
base dispensary.  The pain worsened after his discharge from 
service.  He saw Dr. M.W., the family doctor in the early 
1980s for his condition, but he was advised that all of his 
records had been destroyed.  He was treated with an electric 
stimulus to his back, which did not work.  He was also seen 
by a Dr. J., but he was deceased.  After service he worked as 
an aircraft electrician which did not entail any real manual 
labor.

The veteran submitted several lay statements in support of 
his claim.  In statements from the veteran's former wife, his 
brother, and several friends who served with him, they 
maintained that the veteran had problems with his back during 
service, that he had problems with his back for many years 
after his discharge from service, and that he continued to 
have the same back problems.  

Service treatment records show the veteran was seen for 
complaints referable to his back in February 1963.  It was 
noted that the veteran had a history of "pushing trauma" to 
his low back.  The physical examination revealed full range 
of motion but pinpoint tenderness on his left side.  The 
examiner noted an impression of muscle strain.  The veteran 
was seen in August 1964 for complaints of pain and muscle 
spasm in the left lumbosacral area after lifting some boxes.  
The physical examination revealed moderate muscle spasm on 
the left side but no radicular pain.  Pain was aggravated 
with bending.  The examiner noted an impression of 
lumbosacral strain.  The January 1965 separation examination 
report and report of medical history were absent any 
complaints or findings referable to the veteran's low back.  

The veteran's DD Form 214 shows his military occupational 
specialty was a construction equipment operator.  

VA treatment records dated from September 1982 to November 
2006 show the first documented complaints of chronic back 
trouble in January 1986.  It was noted that the veteran had 
been prescribed chlorozoxazone and Motrin.  Thereafter, VA 
treatment records show the veteran presented at a VA Medical 
Center for his first primary care visit in March 1999.  He 
complained of fairly constant low back pain.  The examiner 
noted an assessment of chronic low back pain with 
radiculopathy.  X-rays revealed degenerative arthritic 
changes at multiple levels of the lumbar spine.  Thereafter, 
complaints of chronic low back pain and radiculopathy are 
noted in records dated through to 2004.

In a November 2005 letter, Dr. M.W. reported that the veteran 
related to him that the last time he was seen as a patient 
was sometime between 1963 and 1975.  Dr. M.W. maintained that 
any records pertaining to the veteran no longer existed; 
however, Dr. M.W. noted that he very vaguely remembered the 
veteran but he had no recollection of the nature of his 
visits.

In a November 2005 letter, Dr. R.Y. reported that the veteran 
worked as a heavy equipment operator of bulldozers in service 
during which time he sustained "significant trauma to his 
musculoskeletal system" with much jarring and jolting of his 
entire body, but particularly to his back.  He also 
experienced "whiplash type injuries."  Dr. R.Y. discussed 
the veteran's two documented in-service visits to the base 
clinic for complaints of back pain.  Dr. R.Y. maintained that 
the veteran's current persistent low back pain and diagnosis 
of degenerative joint and disc disease of the lumbosacral 
spine with x-ray evidence of deterioration of the disc and 
joints in his lower back were not incompatible with the back 
trauma he sustained during service.  Dr. R.Y. maintained that 
this phenomenon was seen on a regular basis in the civilian 
sector where men who operated heavy equipment developed low 
back degenerative disease over a period of time. 

Records from Dr. R.Y. dated from June 2002 to January 2006 
show the veteran is followed for several orthopedic 
disorders.  A long history of lumbosacral "DJDD" and 
generalized osteoarthritis is noted in January 2006.    

The December 2006 VA examination report shows the claims file 
was reviewed.  The examiner noted that the veteran reported 
that he had problems with his lower back multiple times in 
service which he did not always report.  He reported that 
when he left service, he still had problems with his lower 
back for which he saw Dr. J. and Dr. M.W. in 1966 and 1967; 
he also saw them until the late 1970s or early 1980s.  The 
examiner noted the x-ray results from 1999.  The examiner 
provided a diagnosis of degenerative joint disease of the 
lumbosacral spine.  The examiner commented that the veteran 
was only seen in service twice.  The examiner maintained that 
the veteran was seen to have arthritis of his spine in 1999, 
which was almost 34 years after his discharge from service.  
The examiner contended that given that there were no other 
doctor visits or medical records between 1965 and 1999, she 
really could not, without resorting to speculation, say that 
the veteran's diagnosed degenerative joint disease was 
causally related to military service.  

The April 2008 VA examination report shows the examiner 
reviewed the claims file.  The examiner noted the 1999 x-ray 
results.  The examiner provided a diagnosis of degenerative 
joint disease of the lumbosacral spine with intermittent 
nerve root irritation.  The examiner similarly commented that 
the veteran was seen in service only twice and that the 
veteran was seen to have arthritis of his spine in 1999, 34 
years after service.  The examiner essentially maintained 
that because the medical records were silent for a thirty-
five year span between 1964 and 1999, chronicity of a medical 
condition that was incurred in or causally related to the 
military service or within one year after military service 
was not shown.  The examiner therefore concluded that the 
veteran's diagnosed degenerative joint disease of the 
lumboscaral spine with intermittent nerve root irritation was 
less likely than not causally related to his military 
service.  

2.	Degenerative Joint Disease of the Lumbar Spine

The above evidence shows that there are conflicting medical 
opinions of record on the question of whether the veteran has 
a current low back disorder related to his military service.  
The Board must therefore weigh the credibility and probative 
value of these opinions, and in so doing, the Board may favor 
one medical opinion over the other.  See Evans v. West, 12 
Vet. App. 22, 30 (1998) (citing Owens v. Brown, 7 Vet. App. 
429, 433 (1995)).  The Board must account for the evidence it 
finds persuasive or unpersuasive, and provide reasons for 
rejecting material evidence favorable to the claim.  See 
Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994).  

The December 2006 VA examiner's opinion is inclusive, and the 
April 2008 VA examiner's opinion is against the veteran's 
claim.  Both VA examiners essentially indicated that the 
veteran's current low back problems could not be clinically 
related to his injuries in service due to a lack of 
documented treatment for low back problems for a substantial 
period of time (1965 to 1999).  Both VA examiners, however, 
do not address the fact that the veteran was seen at a VA 
medical facility in 1986 for reportedly "chronic back 
trouble," and he was prescribed chlorozoxazone and Motrin.  
Knowledge of this fact might have been outcome determinative 
with respect to the conclusions reached by the VA examiners.
Moreover, the Board observes that VA law and regulations 
provide that there need only be a continuity of 
symptomatology as opposed to a continuity of treatment for 
the establishment of service connection for a claimed 
disability.  See Savage v. Gober, 10 Vet. App. 488, 496 
(1997) ("[S]ymptoms, not treatment, are the essence of any 
evidence of continuity of symptomatology.").  Also, the 
veteran is competent to describe readily observable features 
or symptoms of injury or illness.  Layno v. Brown, 6 Vet. 
App. 465, 469-70 (1994); Grottveit v. Brown, 5 Vet. App. 91, 
93 (1993); Espiritu v. Derwinski, 2 Vet. App. 492, 494-95 
(1992).  The veteran has provided lay evidence that he has 
suffered from low back problems since service.  In addition, 
there is competent medical opinion evidence of record that 
does link his currently diagnosed low back disorder to the 
symptomatology documented in the service treatment records.  
Records from Dr. R.Y. show he treats the veteran for his 
orthopedic complaints, and Dr. R.Y. maintains that the 
veteran's current low back disorder is consistent with his 
military occupational specialty and the trauma he sustained 
in service.  Thus, the Board finds that all reasonable doubt 
should be resolved in favor of the veteran.  38 U.S.C.A. § 
5107(b) (West 2002); 38 C.F.R.      § 3.102 (2008).  
Accordingly, service connection for degenerative joint 
disease of the lumbar spine is warranted. 

3.	Bilateral Leg Disorder

The medical evidence of record shows that the veteran is not 
currently diagnosed with a bilateral leg disorder in and of 
itself.  Entitlement to service-connected benefits is 
specifically limited to cases where there is a current 
disability.  See Brammer v. Derwinski, 3 Vet. App. 223, 225 
(1992) (providing that in the absence of proof of a present 
disability there can be no valid claim).  The evidence of a 
current disability is limited to the veteran's own 
statements.  This is not competent evidence of a current 
disability since laypersons, such as the veteran, are not 
qualified to render medical diagnoses.  See Espiritu v. 
Derwinski, 2 Vet. App. 492, 494-95 (1992).  For these 
reasons, the Board finds that service connection for a 
bilateral leg disorder is not warranted. 

In reaching the conclusion above, the Board has considered 
the applicability of the benefit of the doubt doctrine.  
However, as the preponderance of the evidence is against the 
veteran's claim, that doctrine is not applicable in the 
instant appeal.  See 38 U.S.C.A. § 5107(b) (West 2002); Ortiz 
v. Principi, 274 F.3d 1361, 1364 (Fed. Cir. 2001); Gilbert v. 
Derwinski, 1 Vet. App. 49, 55-56 (1990).


ORDER

Service connection for degenerative joint disease of the 
lumbar spine is granted.

Service connection for a bilateral leg disorder, to include 
as secondary to degenerative joint disease of the lumbar 
spine is denied. 


REMAND

As noted above, the Board finds that service connection is 
warranted for degenerative joint disease of the lumbar spine.  
The veteran contends, in part, that he is also entitled to 
service connection for a bilateral hip disorder as secondary 
to his low back disability.  Service connection may be 
established for disability which is caused by or aggravated 
by a service-connected disability.  38 C.F.R. § 3.310(a) 
(2008); Allen v. Brown, 7 Vet. App. 439 (1995).  The April 
2008 VA examiner diagnosed the veteran with chronic strain of 
the hips, symptomatology most consistent with degenerative 
joint disease of the hips.  As the medical evidence of record 
shows that the veteran is currently diagnosed with bilateral 
hip disorders, the Board finds that it is necessary to 
provide the veteran with a VA examination to determine 
whether there is any relationship between a current hip 
disorder and his low back disability.  38 U.S.C.A. § 5103A(d) 
(West 2002); 38 C.F.R. § 3.159(c)(4) (2008). 

Since the Board has determined that an examination is 
necessary in the instant case, the veteran is hereby informed 
that 38 C.F.R. § 3.326(a) (2008) provides that individuals 
for whom examinations have been authorized and scheduled are 
required to report for such examinations.  The provisions of 
38 C.F.R. § 3.655 (2008) address the consequences of a 
veteran's failure to attend scheduled medical examinations.  
That regulation provides that, when entitlement to a benefit 
cannot be established or confirmed without a current VA 
examination and a claimant, without "good cause," fails to 
report for such examination scheduled in conjunction with an 
original claim, the claim will be decided based on the 
evidence of record.

The Board further observes that the veteran should be 
provided with a VCAA letter that complies with the 
notification requirements of 38 U.S.C.A. § 5103(a) (West 
2002) and 38 C.F.R. § 3.159(b) (2008) that includes a 
description of the evidence needed to substantiate a claim 
based on secondary service connection for the claimed 
bilateral hip disorder. 

Accordingly, the case is REMANDED for the following actions:

1.  Send the veteran a VCAA notice under 
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 
3.159(b) that includes a description of 
the evidence needed to substantiate a 
claim based on secondary service 
connection with respect to the bilateral 
hip disorder.   

2.  Schedule the veteran for an 
appropriate VA orthopedic examination to 
determine the nature of any current 
bilateral hip disorder and to provide an 
opinion as to its possible relationship 
to a service connected disability.  The 
claims file should be provided to and 
reviewed by the examiner, and the 
examination report should reflect that 
this was done. 

The examiner should opine as to whether 
it is at least as likely as not (50 
percent probability or greater) that any 
current bilateral hip disorder was caused 
by or aggravated (permanently worsened 
beyond the normal progress of the 
disorder) by the service-connected 
degenerative joint disease of the lumbar 
spine.  If the examiner finds that the 
bilateral hip disorder is aggravated by 
the low back disability, he/she should 
quantify the degree of aggravation, if 
possible.

3.  Thereafter, readjudicate the claim.  
If the benefit sought on appeal remains 
denied, the veteran and his 
representative should be issued a 
supplemental statement of the case, and 
given an opportunity to respond before 
the case is returned to the Board.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The veteran need take no action unless 
otherwise notified.  The veteran has the right to submit 
additional evidence and argument on the matter the Board has 
remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This case must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



____________________________________________
K. A. BANFIELD
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


